Citation Nr: 9924804	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  94-17 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for 
residuals of a herniated nucleus pulposus at L3-4 on the 
right with mild post-operative laminectomy syndrome.  


REPRESENTATION

Veteran represented by:	Robert D. Davis, Attorney at 
Law 


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel

INTRODUCTION

The veteran had active service from May 1965 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 1992 rating decision from the 
Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued an evaluation 
of 40 percent for the veteran's service-connected back 
condition.  

In August 1996, the Board issued a decision which denied an 
increased evaluation for residuals of a herniated nucleus 
pulposus at L3-4 on the right with mild post-operative 
laminectomy syndrome.  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United Stated Court of Veterans Appeals prior to March 
11, 1999) (hereinafter, "the Court").  In a July 1997 
Order, the Court granted a joint motion for remand, vacating 
the Board's August 1996 decision and remanding for additional 
proceedings.  

In March 1998, the Board remanded the veteran's claim to the 
RO for further development, to include obtaining relevant 
medical treatment records and a VA examination.  The RO was 
directed to consider the issue of entitlement to an extra-
schedular rating for the veteran's service-connected 
disability.  The RO was further directed to conduct all 
indicated development and adjudicate the following issues:  
1) entitlement to service connection for bilateral incomplete 
paralysis of the sciatic nerves; 2) entitlement to service 
connection for depressive neurosis, secondary to the 
veteran's intervertebral disc syndrome with incomplete 
paralysis of the sciatic nerves; 3) entitlement to a total 
disability evaluation due to individual unemployability 
(TDIU); and 4) whether clear and unmistakable error (CUE) 
was made in an August 1968 RO rating decision, insofar as 
service connection was denied for incomplete paralysis of the 
right sciatic nerve.  


The Board notes that in April 1997, while the veteran's 
instant claim was in appellate status, the RO issued a rating 
decision denying service connection for depression as 
secondary to the service-connected back disability.  The 
record contains no notice of disagreement to that decision.  
The Board further notes that, by rating decision in July 
1999, the RO denied service connection for incomplete 
paralysis of the sciatic nerves and for depression, secondary 
to service-connected low back condition.  The RO further 
found that clear and unmistakable error did not exist with 
respect to an August 1968 rating decision which denied 
service connection for incomplete paralysis of the 
right sciatic nerve.  The record contains no notice of 
disagreement to the July 1999 RO decision, but it is noted 
that the one year period to file a notice of disagreement as 
to that decision has not yet run.  See 38 U.S.C.A. § 7105(b) 
(West 1991); 38 C.F.R. § 20.302(a) (1998).  In any case, 
these issues are not presently before the Board.  See 38 
C.F.R. § 20.200 (1998).  

As to the issue of entitlement to TDIU, the Board notes that 
on a deferred rating decision, dated in March 1999, the RO 
noted that the veteran needed to submit a VA Form 21-8940.  A 
handwritten note states that such was "done" on 
March 12, 1999.  The record contains no further action on 
this issue.  The Board again refers this issue to the RO for 
further development and adjudication.  


FINDINGS OF FACT

1. The veteran's service-connected back condition is 
manifested by complaints of severe constant pain, and 
objective findings of: limitation of motion; several non-
organic findings including excessive tenderness and 
complaints of pain; normal strength; intact sensory 
examination; no muscle spasm; no muscle atrophy; and no 
evidence of radiculopathy.  

2.  Neither an exceptional nor unusual disability picture has 
been presented so as to render impractical the application of 
the regular schedular standards.



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for service-connected residuals of a herniated nucleus 
pulposus at L3-4 on the right with mild
post-operative laminectomy syndrome have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5293 (1998).

2.  An extraschedular disability rating is not warranted for 
the veteran's service-connected low back disability. 38 
C.F.R. § 3.321(b) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected low back disability, which 
is evaluated as 40 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (1998).

In the interest of clarity, the Board will first review the 
law, VA regulations and other authority which may be relevant 
to this claim; describe the factual background of this case; 
and then proceed to analyze the claim, particularly in light 
of the Joint Motion, and render a decision.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  The provisions contemplate inquiry into whether 
there is crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.   
See Johnson v. Brown, 9 Vet. App. 7, 11 (1996); 38 C.F.R. §§ 
4.40, 4.45 (1998).  

VA General Counsel issued a precedent opinion concerning the 
applicability of 38 C.F.R. §§ 4.40 and 4.45 to evaluations 
under Diagnostic Code 5293.  In VA O.G.C. Prec. Op. No. 36-97 
(Dec. 12, 1997), it was concluded that Diagnostic Code 5293 
involves loss of range of motion.  The General Counsel's 
opinion is binding on the Board.  38 U.S.C.A. § 7104(c) (West 
1991); 38 C.F.R. § 14.507 (1998).

Under the Schedule, intervertebral disc syndrome warrants a 
60 percent evaluation if pronounced; with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
with little intermittent relief.  A 40 percent evaluation is 
warranted if the condition is severe; with recurring attack 
with intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.  

The Board observes that words such as "severe" are not 
specifically defined in the VA Schedule for Rating 
Disabilities. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just". 38 C.F.R. § 4.6 (1998).  
It should also be noted that use of descriptive terminology 
such as "mild" by medical examiners, although evidence to be 
considered by the Board, is not dispositive of an issue. All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating. 38 U.S.C.A. § 7104(a) (West 
1991); 38 C.F.R. §§ 4.2, 4.6 (1998).

Factual Background

In June 1968, the veteran filed an initial claim for VA 
benefits for service connection for a back disability due to 
an October 1966 automobile accident during service.  By 
rating decision in August 1968, the RO granted service 
connection for residuals of herniated nucleus pulposus at L3-
4 on the right with mild post-operative laminectomy syndrome, 
with a 10 percent evaluation effective from May 15, 1968.  By 
rating decision in May 1973, the RO granted an increased 
evaluation of 40 percent for this service-connected 
disability effective from March 20, 1973.  This evaluation 
was confirmed by rating decisions in September 1976, August 
1979, and January 1983.  

In August 1992, the veteran requested re-evaluation of his 
service-connected back disability and an increased 
evaluation.  With his claim for an increased evaluation, the 
veteran submitted treatment records from E.R.I., M.D., dated 
from November 1991 to July 1992.  A magnetic resonance 
imaging (MRI) scan of the lumbar spine in November 1991 
showed minor degenerative changes at L2-3, L3-4, and L4-5, 
possible small central disk herniation at L1-2, and 
degenerative changes at L5-S1.  Treatment records from this 
period showed continued complaints of lower back pain and 
upper back pain, with difficulty getting up from a chair and 
difficulty with forward bending.  

VA outpatient treatment records, dated from August to October 
1992, showed complaints of lower back pain and left leg pain.  
In August 1992, motor strength was 5/5 and sensory 
examination was intact.  In October 1992 sensory examination 
revealed decreased pinprick in both the right and left legs.  
An assessment of chronic lower back pain, arthritic/muscular, 
was reported.  

A VA spinal examination was conducted in September 1992.  
Physical examination showed normal posture with no fixed 
deformity.  The lumbar spine showed a well-healed surgical 
scar at the L4-5 level.  Musculature of the back showed good 
muscle tone with no spasticity.  Range of motion testing 
revealed two-thirds loss of forward flexion due to pain and 
pain on backward extension.  Left lateral flexion was 10 
degrees with pain, and right lateral flexion was 20 degrees.  
X-ray examination revealed degenerative disc disease at the 
L5-S1 level with a mild retrolisthesis of L5 relative to S1, 
of doubtful clinical significance, osteoarthritic changes of 
the L5-S1 facet joints bilaterally, and mild changes of 
degenerative disc disease at the L1-2 and L2-3 levels.  The 
examiner provided a diagnosis of degenerative post-traumatic 
disk disease at L4-5 and L5-S1.  

Also in September 1992, the veteran was referred for an 
electromyograph (EMG) to rule out post-laminectomy syndrome.  
The veteran reported recurrent lower back pain with 
occasional radiation to both legs, left greater than right.  
He reported paresthesias and numbness in the left leg, 
primarily in the left foot and lateral aspect of the foot.  
On physical examination, the physician noted a midline scar 
with exquisite tenderness to very superficial and light 
touch.  Very poor range of motion, most marked on flexion was 
noted.  EMG showed no abnormalities of the bilateral 
lumbosacral paraspinal muscles and no significant 
abnormalities of selected lower extremity muscles innervated 
by the L2-S1 nerve roots bilaterally.  The physician noted 
that poor to fair recruitment, found in several muscles, 
might be due to decreased patient effort.  An impression of 
no evidence of radiculopathy or plexopathy was noted.  

At a hearing before an RO hearing officer in October 1993, 
the veteran testified that he was required to wear a back 
brace whenever engaged in any activity.  Transcript, p. 3.  
He stated that he could sustain only very light activity, 
with no lifting, bending, or stooping, for no more than 40 
minutes without resting.  He reported that he used a cane for 
walking, when required to walk for extended periods without 
opportunity for rest.  Transcript, p. 3.  The veteran 
testified that he had constant pain in his lower back, more 
severe on the right, and noted that his right knee would 
sometimes give way.  The veteran also reported a feeling of 
weakness in the back and weakness and constant decreased 
sensation in both legs, worse on the right.  Transcript, pp. 
4, 7.  He stated that he had daily muscle spasms in his back 
and legs.  Transcript, pp. 4-5.  The veteran testified that 
the pain in his back was constant, but varied in severity.  
Transcript, p. 6.  

A VA spinal examination was conducted in November 1993.  
Physical examination showed erect posture and normal gait, 
with no postural abnormalities or fixed deformity.  The 
examiner noted a well-healed surgical scar at L4-5.  
Musculature of the back was within normal limits, without 
spasticity.  Range of motion testing showed one-third loss of 
forward flexion, but hyperextension, lateral, and 
side-bending, rotation to the left and rotation to the right 
were within normal limits.  The examiner noted that no 
sensory disturbance was shown on pinprick, and no lower 
extremity muscle atrophy or tightening was noted.  Motor 
strength was 5/5 in the lower extremities.  The examiner 
provided a diagnosis of degenerative disc disease at L4-5 and 
L4-S1, status post right laminectomy in 1969.  

At VA outpatient treatment in November 1993, the veteran 
reported increased lower back pain of two weeks duration.  He 
stated that the pain radiated from the lumbar spine into his 
right leg, and reported numbness of the right leg secondary 
to the pain.  X-ray examination at that time showed no change 
from the August 1992 X-ray examination.  Sensory examination 
was intact, and the examiner noted tenderness to palpation of 
the lumbar spine.  A diagnostic impression of chronic lower 
back pain - degenerative joint disease was provided.  

In August 1996, the Board issued a decision which denied an 
increased evaluation for residuals of a herniated nucleus 
pulposus at L3-4 on the right with mild post-operative 
laminectomy syndrome.  The veteran appealed this decision to 
the Court.  

Of record is a report of a VA psychiatric compensation and 
pension examination of the veteran which was completed in 
March 1997.  The veteran reported a medical history of 
multiple injuries, including traumatic brain injury in a 1978 
motor vehicle accident.  The examiner noted that the veteran 
had worked from the time he left service until the 1978 motor 
vehicle accident, that he had received Social Security 
disability benefits since that time.  The veteran reported 
that he kept busy doing odd jobs.  The veteran reported 
experiencing constant pain.  The VA psychiatric examiner 
indicated that the veteran had depression secondary to pain 
syndrome.  

In the July 1997 Joint Motion to Vacate and Remand the 
Decision of the Board and for Stay of Proceedings, the 
veteran's representative and the General Counsel of VA 
requested that the August 1996 Board decision be vacated and 
the appeal remanded to the Board for further development of 
the veteran's claim.  The parties noted that the Board failed 
to consider the question of whether pain and functional loss 
were additionally disabling, as required when diagnostic code 
criteria are predicated on limitation of motion.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1998).  The parties 
further stated that the Board had failed to properly consider 
evidence favorable to the veteran.  The parties also noted 
that the Board had failed to consider referral to the RO for 
consideration of an extraschedular evaluation, pursuant to 38 
C.F.R. § 3.321(b) (1998).  In a July 1997 Order, the Court 
granted the motion and vacated the Board's decision.

In March 1998, the Board remanded the veteran's claim to the 
RO for further development to include obtaining relevant 
medical treatment records and a VA examination.  By letter, 
dated in April 1998, the RO requested that the veteran 
identify each private health care provider and all VA medical 
centers and military hospitals, which treated him for his low 
back condition since November 1993.  The veteran was 
requested to submit this information as soon as possible, 
preferably within 60 days.  The record contains no response 
to this request.  

A VA neurological examination was conducted in December 1998.  
The examiner noted initial injury in a motor vehicle accident 
in October 1966, resulting in surgery in December 1966 and 
February 1967.  The veteran reported that he did well from 
the time of the original surgery in 1967, until 1989, when he 
began to have pain in his back again.  The examiner noted 
that the record contained complaints of lower back pain prior 
to 1989.  The examiner also identified a history of 
psychiatric problems, and noted that psychiatric diagnoses 
mentioned include personality disorder, narcissistic type; 
impulse control disorder; and organic affective syndrome.

The veteran stated that he had severe continuous pain since 
1989, primarily in the lower back, with intermittent 
radiation to the right leg.  He reported increased pain with 
bending, lifting, and cold damp weather, and decreased pain 
with "tub soak", hot shower, heating pad, and movement.  
The veteran stated that he had weakness in his right leg, 
which "collapses," once every one to two months.  

The examiner noted that the veteran reported that he was not 
currently taking any medications for pain, because according 
to the veteran pain medication did not help unless taken in 
massive doses..  

During the examination, the veteran first noted a "little 
bit" of numbness, but later stated that he had no feeling 
whatsoever in the right leg.  The examiner noted a normal EMG 
in 1992, normal laboratory studies since 1994, lumbosacral X-
ray films in 1993 showing degenerative joint disease and some 
sclerotic degenerative change about the left sacroiliac 
joint, and lumbosacral X-ray films in 1994 showing 
degenerative joint disease with slight posterior subluxation 
of L2 on L3 and an anterior osteophyte at L3.   A lumbosacral 
MRI in 1994 showed multi-level degenerative disc disease with 
no evidence of spinal stenosis.  

The examiner reported that strength was completely normal 
throughout to detailed examination, including both lower 
extremities.  The physician noted some tendency to "break-
away weakness in the right leg", but no convincing bona fide 
weakness.  The examiner stated that the sensory examination 
was bizarre.  The veteran claimed inability to appreciate 
either pin or light touch diffusely involving all 
four extremities, but when examined for temperature 
(discrimination between warm and cold) the veteran felt the 
stimuli, but discriminated accurately only about 50 percent 
of the time.  The examiner stated that the pattern seemed to 
take on almost a Ganser type syndrome with consistently 
opposite responses and reported that the pattern of sensory 
loss was considered non-organic.  The physician reported that 
the degree of asymmetry between the right and left thigh was 
within normal limits.  

Examination of the lumbosacral spine showed a deep ugly 
lumbar laminectomy scar.  Range of motion testing revealed 
limitation of flexion to 45 degrees, and extension to less 
than 10 degrees.  Pain was reported in the right low back 
region with rotation.  The examiner also noted pain in the 
right low back with axial compression of the shoulder, which 
the examiner characterized as a non-organic sign.  Extreme 
and excessive local tenderness to palpation was reported over 
the lumbar spine, both in the midline in the region of the 
scar as well as over the paravertebral regions.  

The examiner reported an impression of failed back syndrome.  
He stated that the veteran's examination was characterized 
primarily by non-organic signs, such as excessive local 
tenderness, low back pain on axial compression, back pain on 
rotation with the arms pinned, and dissociation between 
sitting and supine straight leg raising.  The physician 
stated that there was no reflex asymmetry, no objective 
evidence of an ongoing lumbosacral radiculopathy, and no 
evidence of any paralysis of the sciatic nerves.  The 
examiner noted no evidence of weakened movement, excess 
fatigability, or incoordination.  He reported that the 
veteran's complaints of pain did significantly limit the 
veteran's functional ability, but the subjective complaints 
of pain were out of proportion to any objective abnormality 
and were likely significantly influenced by the veteran's 
psychiatric disorder(s).  The examiner concluded that the 
veteran's X-rays showed evidence of degenerative disk and 
degenerative joint disease involving the lumbosacral spine, 
but such was as much or more likely due to degenerative aging 
changes as to the veteran's service-connected spine injury.  

In a Supplemental Statement of the Case, issued in March 
1999, the RO denied the veteran's claim for an increased 
disability rating for his low back disability.  The RO 
further found that the evidence did not show that the 
veteran's disability presented such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The RO provided the veteran 
with the general rating considerations under 38 C.F.R. § 
3.321, including for exceptional cases.  

As noted in the Introduction, in a July 1999 rating decision, 
the RO denied claims of entitlement to service connection for 
incomplete paralysis of the sciatic nerves and depression, 
claimed as secondary to the service-connected low back 
condition.

Analysis

The veteran contends in general that he suffers from 
persistent symptoms compatible with sciatic neuropathy, 
including complete numbness in both legs, with characteristic 
pain and muscle spasm, with no intermittent relief.  Based on 
these contentions, the veteran argues for an evaluation of 60 
percent under Diagnostic Code 5293.  

Initially, the Board notes the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  

The Board of mindful of VA's statutory duty to assist 
veterans in the development of their claims.  38 U.S.C.A. 
§ 5107 (West 1991).  In the instant case, the Board remanded 
the veteran's claim in March 1998 so that additional evidence 
could be obtained.  There is no indication that there are 
additional records which have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107.

The Board notes that in February 1998, the veteran's former 
representative, the Virginia Department of Veterans' Affairs, 
had noted findings from medical reports and examinations in 
1968 and 1982 in support of the veteran's claim for an 
increased evaluation.  The veteran has been afforded three 
thorough VA examinations since September 1992 and the record 
contains both private and VA treatment records from November 
1991 to the present.  The Board finds that these current 
records and examinations are significantly more probative on 
the issue of increased evaluation, claimed in August 1992, 
than findings noted more than 10 years prior to that claim.  
See Francisco, 7 Vet. App. at 58.  It is primarily the 
findings since November 1991 which will be addressed herein.  

It is further noted that no pertinent evidence and argument 
has been received from the veteran or his representatives 
since the Board's March 1998 remand.  Although given the 
opportunity to do so, no argument has been presented 
concerning the report of the December 1998 VA neurological 
examination or the March 1999 Supplemental Statement of the 
Case.  In the absence of such recent argument, the Board will 
be guided by the July 1997 Joint Motion

One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  The Joint Motion 
does not indicate or even suggest that there is a Diagnostic 
Code more appropriate that Diagnostic 5393 for rating the 
veteran's low back disability, and the Board similarly cannot 
identify such.  

The July 1997 Joint Motion instructed the Board to address 
whether Diagnostic Code 5293 encompasses loss of motion 
[Joint Motion, page 2].  As discussed above, O.G.C. Prec. Op. 
No. 36-97 (December 12, 1997) answered that question in the 
affirmative, and the Board is bound by that opinion under 
38 U.S.C.A. § 7104(a).  

With respect to evaluation of the veteran's low back 
disability under Diagnostic Code 5293, the joint motion 
referred to certain medical evidence, dated from 1991 through 
1993, "some of which appear to document muscle spasms and 
neurological findings and all of which document chronic 
pain."  [Joint Motion, page 3].  Citing Williams (Willie) v. 
Brown, 4 Vet. App. 270, 273-4 (1993), the Joint Motion 
instructed the Board to address all evidence and explain why 
the evidence is not in equipoise.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-4 (1990).  The Board 
was further instructed to analyze the evidence under 
38 C.F.R. §§ 4.40, 4.45 and 4.59.

Before discussing specific criteria found in the VA Rating 
Schedule, the Board believes that it would be expedient to 
provide an overview of the veteran's disability.  There is no 
doubt that the veteran has symptomatology associated with 
service-connected residuals of a herniated nucleus pulposus 
at L3-4.  The question which must be answered is whether such 
symptomatology warranted a disability rating in excess of the 
currently assigned 40 percent.  As will be discussed below, 
the answer to that question involves in essence identifying 
what symptoms exist and are related to the service-connected 
disability.

The Board is of course cognizant of and has taken into 
consideration medical evidence from 1991-3 and later which 
indicates self-reported complaints by the veteran of back 
pain, back spasm, and neurological symptomatology, including 
of the lower extremities.  There is also medical evidence of 
chronic lower back pain, such as the October 1992 assessment 
and the November 1993 VA spinal examination report, and 
limitation of motion due to pain, such as that identified 
during the September 1992 VA physical examination.

The Board, however, also has identified a body of objective 
medical evidence which has not been able to confirm the level 
of pathology reported by the veteran, despite persistent 
efforts.  With respect to reported neurological 
symptomatology, this includes the negative EMG study in 
September 1992, with an impression of no radiculopathy, and a 
number of essentially normal neurological findings over the 
years.  The December 1998 VA neurological examination report, 
described in detail above, is replete with comments of the 
examiner pertaining to the veteran's "bizarre" neurological 
presentation.

With respect to the veteran's complaints of chronic pain, the 
very thorough December 1998 VA neurological examination found 
that the veteran complained of low back pain on axial 
compression of the shoulder, a "non-organic" sign, as well 
as other inexplicable results.  The examiner also noted 
extreme and excessive tenderness reported by the veteran in 
the area of the surgical scar and elsewhere.  This finding is 
virtually identical to that contained in the September 1992 
EMG report.  The Board further notes what appears to be other 
examples of lack of full cooperation on the part of the 
veteran, such as the notation of "decreased patient effort" 
in September 1992. 

In essence, the December 1998 VA examiner associated the 
veteran's complaints of chronic back pain to psychiatric, 
rather than to physical causes.  This conclusion is borne out 
by the report of the March 1997 VA psychiatric examination, 
which clearly identified a psychiatric problem related to 
pain.  [The Board reiterates that the RO has recently denied 
the veteran's claim for service connection for a psychiatric 
disability and that this issue has not yet been appealed.]

In short, for the reasons stated above, the Board finds that 
the veteran's lay statements of various symptomatology which 
he believes are associated with his service-connected back 
condition are not supported by the medical evidence of record 
and that the evidence against the claim preponderates.  It is 
well settled that lay assertions of medical causation cannot 
constitute medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  To the extent that medical evidence, 
particularly that from the 1991-3 period referred to in the 
Joint Motion, is at odds with the detailed and well-reasoned 
December 1998 neurological examination report and the other 
evidence against the veteran's claim, the Board places 
greater weight on the latter body of evidence.  A review the 
1991-3 evidence indicates that most of the findings of 
chronic pain were based on the veteran's statements rather 
than on objective clinical findings.  In general, it appears 
that when objective criteria are applied by examining 
physicians, relatively little pathology has been identified.  
The Board further notes that the veteran has reported taking 
no medications for pain.

Moving on to specific schedular criteria, as indicated above 
there is no objective evidence of sciatic neuropathy.  Indeed 
neurological examinations have been essentially negative and 
the September 1992 was negative, with a conclusion of no 
evidence of radiculopathy.  As to the veteran's complaints of 
sensory loss in the legs, the VA examining physician in 
December 1998 specifically indicated that the sensory loss 
was "non-organic".  The VA examiner in December 1998 noted 
no reflex asymmetry, no objective evidence of lumbosacral 
radiculopathy, and no evidence of any paralysis of the 
sciatic nerves.  

The December 1998 VA examiner's findings on sensory 
examination were consistent with other medical evidence eof 
record.  A VA physician in November 1993 noted intact sensory 
examination.  VA examination in November 1993 found no 
sensory disturbance on pinprick.  EMG in September 1992 
showed no evidence of radiculopathy and no abnormalities of 
the lumbosacral paraspinal muscles or selected lower 
extremity muscles.  VA treatment in August 1992 showed intact 
sensory examination.  

Although the Board notes that a VA treatment record dated in 
October 1992 reported decreased pinprick sensation in both 
legs, the Board finds that the evidence of record discussed 
preponderates against a finding of persistent sensory 
disturbance due to the veteran's service-connected back 
condition.  

The veteran also testified at the hearing that he suffered 
daily muscle spasm.  The medical evidence of record contains 
no objective finding by a medical professional of any muscle 
spasm.  The November 1993 VA spinal examination indicated 
that the musculature of the veteran's back was within normal 
limits, without spasticity.  The veteran's lay opinion cannot 
be considered to be medical evidence of a diagnosis.  See 
Espiritu, supra.  Therefore, the Board finds that the 
evidence of record preponderates against a finding that the 
veteran's condition is manifested by demonstrable muscle 
spasm.  

As to other neurological findings, appropriate to the site of 
the diseased disc, including absent ankle jerk, the Board 
notes that reflex abnormalities, including absent ankle jerk, 
were not noted on any medical treatment or examination.  
The veteran's complaints of loss of sensation in his legs was 
addressed above.  Therefore, the Board finds that the 
evidence of record preponderates against a finding that the 
veteran's service-connected back condition is manifested by 
other neurological findings appropriate to the site of the 
diseased disc.  

For the same reason, the Board concludes that the case of 
Bierman v. Brown, 6 Vet.App. 125 (1994).  Under Bierman, the 
provisions of Diagnostic Code 5293 do not expressly prohibit 
a separate neurological rating from being assigned in 
situations in which such a rating is warranted.  In Bierman, 
it was noted that manifestations of neurological 
symptomatology of a lower extremity which are distinct from 
low back symptoms (that is, neither duplicative or 
overlapping) could be rated under a Diagnostic Code different 
from DC 5293 without violating the VA anti-pyramiding 
regulation, 38 C.F.R. § 4.14 (1998).  In this case, as 
discussed in detail above, the preponderance of the evidence 
indicates that there is no lower extremity neurological 
symptomatology.

With respect to the veteran's complaints of constant severe 
lower back pain, the Board has, in general, discussed these 
above.  It is true that these complaints were noted 
consistently on all examinations and treatment records.  The 
veteran testified at the October 1993 hearing that he had 
constant pain in his lower back.  However, the VA examiner in 
December 1998 specifically addressed the veteran's pain, 
stating that the subjective complaints were out of proportion 
to any objective abnormality and were likely significantly 
influenced by the veteran's psychiatric disorder.   The VA 
examiner in December 1998 also noted that the veteran's 
complaints of lower back pain on axial compression and 
rotation with arms pinned were non-organic.  

In connection with the veteran's complaints of pain, pursuant 
to the terms of the Joint Motion the Board is required to 
address the considerations referred to in 38 C.F.R. § 4.40, 
4.45 and 4.59.  See also DeLuca, 8 Vet. App. at 204-207, and 
VA O.G.C. Prec. Op. No. 36-97.  Although the veteran 
complains of weakness in his back and legs, the objective 
medical evidence shows as follows:  no evidence of weakened 
movement and completely normal strength testing in December 
1998; 
5/5 strength in November 1993 and August 1992; and good 
muscle tone noted in September 1992.  The VA examiner in 
December 1998 further noted no evidence of excess 
fatigability or incoordination.  No atrophy was noted on 
examination in November 1993, and the VA examiner in December 
1998 noted that the asymmetry between the right and left 
thigh was within normal limits.  

With respect to limitation of motion due to pain, range of 
motion testing at the VA examinations in December 1998, 
November 1993, and September 1992, noted loss of at least 
one-third of the range of forward flexion, with various 
findings in the other planes of motion.  However, as 
described in detail above, the opinion of the VA examiner in 
December 1998 concluded that the veteran's pain is likely 
significantly influenced by his psychiatric disorder, and was 
out of proportion to objective abnormality.  In light of the 
entire medical history, which demonstrates a relative lack of 
objective findings which would support the veteran's 
complaints of constant severe pain and limitation of 
function, the Board finds that the evidence preponderates 
against a finding of the characteristic pain compatible with 
sciatic neuropathy.  To the extent that certain physicians 
have reported chronic low back pain, the Board places greater 
weight on more recent and more detailed medical evidence 
which indicates a largely psychiatric origin to such pain, 
such as the 1997 and 1998 VA examination reports described 
above.  Moreover, it appears that the earlier evidence 
referred to on page 3 of the Joint Motion was in essence mere 
transcription of the veteran's complaints without critical 
inquiry.  A medical diagnosis, however, is only as credible 
as the history on which it was based.  See Reonal v. Brown, 5 
Vet. App. 458, 460 (1993). Elkins v. Brown, 5 Vet. App. 474, 
478 (1993), Swann v. Brown, 5 Vet. App. 229, 233 (1993).  In 
reviewing those reports, the Board finds little or no 
evidence of testing such as was done by the VA examiner in 
December 1998.  Thus, the Board places greater weight on that 
report than on the much sketchier 1991-3 reports.  

In summary, because the evidence preponderates against a 
finding of pronounced intervertebral disc syndrome the Board 
concludes that the evidence as a whole more closely 
approximates the criteria for a 40 percent evaluation for 
service-connected residuals of a herniated nucleus pulposus 
at L3-4 on the right with mild post-operative laminectomy 
syndrome.  An increased disability rating is accordingly 
denied.

Extraschedular rating

Finally, the July 1997 Joint Motion called for consideration 
of an extraschedular rating under 38 C.F.R. § 3.321(b).  The 
Board referenced this matter in its March 1998 remand, and 
the March 1999 Supplemental Statement of the Case indicated 
that the RO believed that an extraschedular rating was not 
warranted.

Ordinarily, the VA Rating Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical. See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) 
(1998) provides that, in exceptional circumstances, where the 
schedular evaluations are found to be inadequate, the veteran 
may be awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

"An exceptional case includes such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards."  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993). 

The Joint Motion did not specifically identify any factors 
pertaining to the veteran's service-connected low back 
disability which may be considered to be exceptional or 
unusual, and the Board has been similarly unsuccessful. 
The evidence in this case fails to show that the veteran's 
service-connected back condition causes marked interference 
with his employment, or that such has in the past or now 
requires frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  In 
fact, the record shows no evidence of hospitalization for 
treatment of the veteran's back condition.  The evidence of 
record, in particular the March 1997 VA psychiatric 
examination report, further demonstrates that the veteran has 
been unemployed and has been in receipt of Social Security 
disability benefits since a 1978 automobile accident with 
brain trauma.  There is no objective evidence that the 
service-connected low back disability markedly interferes 
with employment.   To the extent that the veteran's 
employment is impaired by his service-connected disability, 
the evaluation assigned herein under the Schedule 
contemplates such level of interference.  38 C.F.R. § 4.1 
specifically sets out that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illnesses proportionate to the severity of the several grades 
of disability."  

Accordingly, for the reasons and bases stated above, the 
Board believes that the preponderance of the evidence is 
against the veteran's claim as to the issue of an 
extraschedular rating.  Indeed, there is little if any 
evidence in the veteran's favor.

ORDER

Entitlement to an evaluation in excess of 40 percent for 
residuals of a herniated nucleus pulposus at L3-4 on the 
right with mild post-operative laminectomy syndrome is 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 
  For which the veteran was denied service connection by RO rating decisions in April 1997 and July 1999.  

